                 Case 18-12012-LSS             Doc 224       Filed 10/24/18        Page 1 of 3




                          IN THE UNT'I'ED STATES BANKRUPTCY COURT

                                  FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

OPEN ROAD FILMS, LLC,a Delaware limited                         Case No.: 18-12012(LSS)
liability company, et al.l,
                                                               (Jointly Administered)
                                    Debtors.
                                                               RE Docket No. 148

     ORDER AUTHORIZING AND APPROVING THE.RETENTION OF PACHULSKI
     STANG ZIEHL &JONES LLP AS COUNSrL TO THE OFFICIAL COMNSITTEE
      OF UNSECURED CREDITORS NUNCPRO TUNC TO SEPTEiYIBER 1.4, 2018


                  Upon consideration of the Applicationfor ONdeN Pursuant to 11 U.S.C. ~,~ 328

and 1103, Fed. R. Bankr~. P. 2014, and Local Rule 2014-1, Authorizing and Approving the

Employment and Retention ofPachulski Stang Ziehl &Jones LLP as Counsel to the Offzcial

Coynmittee of Unsecured CNedzto~s Nunc Pao Tunc to September 14, 2018(the "Application");2

and upon consideration ofthe Declarations of Robert J. Feinstein and the Committee Chair filed

in support of the Application; and the Court having jurisdiction to consider the Application and

the relief requested therein pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

February 29, 2012, and the Court having the power to enter a final order consistent with Article




' The Debtors and the last four digits of their taxpayer identification numbers include: Open Road Films, LLC
(4435-Del.); Open Road Releasing, LLC (4736-Del.); OR Productions LLC (5873-Del.); Briarcliff LLC (7304-
Del.); Open. Road International LLC(4109-Del.); and Empire Productions LLC(9375-Del.). The Debtors' address is
2049 Century Park East, 4th Floar•, Los Angeles, CA 90067. Additional affiliated entities, including, but not limited
to, IM Global LLC, Global Road Entertainment Television LLC (f/k/a IM Global TV LLC), Tang Media Partners
LLC, and Global Road Entertainment LLC, are not debtors in these Cases and have not commenced chapter 11
cases.
Z Capitalized terms not otherwise defined herein shall have the meanings ascribed to them in the Application.



DOGS LA:316899.4 64202/002
                Case 18-12012-LSS            Doc 224      Filed 10/24/18       Page 2 of 3




III of the United States Constitution; and this matter being a core proceeding pursuant to 28

U.S.C. § 157(b)(2); and venue being proper in this District pursuant to 28 U.S.C. §§ 1408 and

1409; and it appearing that the relief requested in the Application is in the best interests ofthe

Debtors' estates, its creditors and other parties-in-interest; and the Committee having provided

adequate and appropriate notice of the Application under the circumstances; and after due

r1PlihPrafinn and anr~r~ anr~ c~if_fi_~iPnt ~aiicP arrP~rina thPrPf~r~ anti it a»t~Parina to the ('nt~rt that


the Application should be approved,

                 IT IS HEREBY ORDERED THAT:

                             The Application is GRANTED as set forth herein.

                  2.         The Committee is hereby authorized to retain and employ PSZJ as counsel

to the Committee pursuant to sections 328(a) and 1103(a) of the Bankruptcy Code, Bankruptcy

Rule 2014, and Local Rule 2014-1, nunc pro tunc to September 14, 2018.

                 3.          PSZJ shall apply for compensation for professional services rendered and

reimbursement of expenses incurred in connection with the Debtors' Cases in compliance with

the applicable provisions oI'the Bankruptcy Code, including section 330 of the Bankruptcy

Code,the Bankruptcy Rules, and any applicable procedures and orders of this Court.

                 4.          PSZJ is authorized to render professional services to the Committee as

described in the Application. PSZJ shall make reasonable efforts to avoid unnecessary

duplication of services provided by any of the Committee's other retained professionals in these

Cases.




DOCS LA:316899.4 64202/002                            2
                Case 18-12012-LSS             Doc 224      Filed 10/24/18     Page 3 of 3




                             PSZJ shall provide ten (10) business days' notice to the Debtors and the

U.S. Trustee before any increases in the rates set forth in the Application or reinstein

Declaration and shall file such notice with the Court.

                 6.          The Committee and PSZJ are authorized and empowered to take all

actions necessary to implement the relief granted in this Order.

                 7.          ThP tP,_rr,s and ce,ncliti~ns ~fthis Ordex shall be immediately effective and

enforceable upon its entry.

                 8.          This Court shall retain jurisdiction with respect to all matters arising from

or related to the implementation of this Order.




       Dated: October 24th, 2018                           LAURIE SELBER SILVERSTEIN
       Wilmington, Delaware                                UNITED STATES BANKRUPTCY JUDGE

ROCS Ln:31(899.4 64202/002
